         Case 1:19-cv-05306-JMF-SDA Document 22 Filed 07/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    Wen-Hwa Shieh,                                                               7/1/2020

                                    Plaintiff,
                                                                 1:19-CV-5306 (JMF) (SDA)
                        -against-
                                                                 ORDER
    New York City Housing Authority,

                                    Defendant.

STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

         Following a telephone conference with the parties, 1 it is hereby Ordered as follows:

         1. As Plaintiff indicated during the conference that he intends to move forward with this

             lawsuit, Plaintiff’s motion to temporarily withdraw the litigation (see ECF No. 16) is

             deemed withdrawn.

         2. Plaintiff’s motion for the appointment of pro bono counsel (see ECF No. 20) is DENIED

             WITHOUT PREJUDICE. At this time, the Court cannot determine whether Plaintiff’s

             claims are “likely to be of substance.” See Hodge v. Police Officers, 802 F.2d 58, 61 (2d

             Cir. 1986). Indeed, to the extent Plaintiff’s claims are related to his housing conditions,

             those issues typically are the province of state courts. See, e.g., Williams v. New York

             City Hous. Auth., No. 07-CV-07587 (RJS), 2009 WL 804137, at *9 (S.D.N.Y. Mar. 26,

             2009), aff’d, 408 F. App’x 389 (2d Cir. 2010) (granting motion to dismiss federal claims,

             but noting that the plaintiff’s complaints regarding housing conditions may support




1
 In addition, a Mandarin interpreter, provided by NYCHA, participated in the conference at the
Court’s request. (See ECF No. 19.)
     Case 1:19-cv-05306-JMF-SDA Document 22 Filed 07/01/20 Page 2 of 2



            claims under New York State law). In any event, Plaintiff may renew his motion on or

            after the date that NYCHA files its anticipated motion to dismiss.

         3. Defendant shall file its anticipated motion to dismiss no later than August 17, 2020. In

            the interim, the Court encourages NYCHA to work with Plaintiff to resolve his housing-

            related issues.

         A copy of this Order will be mailed to the pro se Plaintiff by Chambers.

SO ORDERED.

DATED:          New York, New York
                July 1, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge




                                                  2
